Gilchrist, J.
The depositions and award of the arbitrators are in this case merely the opinions of sundry individuals, expressed in writing, that the plaintiff ought to recover, and there is no imaginable ground upon which they should have been admitted. They were therefore properly excluded.
The plaintiff cannot rest his right to recover upon the contract, for that he has violated. Whatever may have been its terms, or however he was to have been paid, whether by the month or by the day, is now all immaterial to him, so far as regards his right of action. When he refused to perform his contract, the defendant acquired a right to recover of him all the damages which such refusal occasioned. The plaintiff is entitled to recover of the defendant the value of his services ; and he has no right to complain if, against that *133value, the defendant be permitted to set off the payments he has made and the damages he has sustained. If they are equal to the value of the services, the plaintiff should not recover any sum whatever. If, on the other hand, they fall short, the plaintiff should recover a sum equal to the difference between them, and the value of his services. The jury have found that the payments and the damage sustained by the defendant are equal to the value of the plaintiff’s services. The instructions of the court were correct, and there must be Judgment on the verdict.